Citation Nr: 0534730	
Decision Date: 12/23/05    Archive Date: 01/10/06

DOCKET NO.  99-07 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney at 
Law


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran served on active duty from September 1940 to 
August 1945.  He died in January 1992.  The appellant is his 
surviving spouse.

The matter arose from a February 1999 decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Fort Harrison, Montana, which determined that new and 
material evidence had been received to reopen the claim of 
service connection for the cause of the veteran's death, but 
denied that claim on the merits.  The appellant appealed to 
the Board of Veterans' Appeals (Board).  In a January 2001 
decision, in pertinent part, the Board denied service 
connection for the cause of the veteran's death.  The 
appellant appealed to the United States Court of Appeals for 
Veterans Claims (Court).

By order of the Court, dated May 28, 2003, the Court vacated 
the portion of a January 2001 Board decision denying service 
connection for the cause of the veteran's death and remanded 
the case for proceedings consistent with the order.  In 
December 2003, the Board determined that new and material 
evidence had been received to reopen the claim of service 
connection for the cause of the veteran's death.  The Board 
remanded the issue of service connection for the cause of the 
veteran's death.  The matter was again remanded in March 2005 
for additional development.  The case was returned to the 
Board for further appellate consideration in November 2005.


FINDINGS OF FACT

1.  The veteran died in January 1992.  The original death 
certificate lists the immediate cause of death as a liver 
tumor; a copy of an altered death certificate was 
subsequently submitted in 1998, which included congestive 
heart failure and chronic obstructive pulmonary disease 
(COPD) as significant conditions contributing to death.

2.  At the time of the veteran's death, service connection 
was in effect for inactive pulmonary tuberculosis, evaluated 
as 60 percent disabling; resection of eight ribs, evaluated 
as 50 percent disabling; and inactive tuberculosis of the 
third and fourth vertebrae, evaluated as 10 percent 
disabling.  The combined evaluation for the veteran's 
service-connected disabilities had been 80 percent for more 
than 20 years and was a protected rating.

3.  Carcinoma, heart disease, and COPD were neither 
demonstrated during the veteran's active service nor for many 
years thereafter.

4.  The veteran's service-connected disabilities did not play 
a material role in his death; render him less able to 
withstand the effects of his fatal underlying disease or 
diseases; or hasten his death.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially in causing the veteran's death.  
38 U.S.C.A. §§ 1110, 1310, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 because an initial 
AOJ adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

In the present case, the Board notes that the appellant's 
claim was received before the enactment of the VCAA.

A Statement of the Case, issued in April 1999, provided 
notice to the appellant of the evidence necessary to support 
her claim of entitlement to service connection for the cause 
of the veteran's death.  Supplemental statements of the case 
dated in April 1999, November 2004, and August 2005 also 
provided notice to the appellant of the evidence of record 
regarding her claim and why this evidence was insufficient to 
award the benefit sought.

Moreover, letters dated in December 1998, March 1999, and 
April 2004 also instructed appellant regarding the evidence 
necessary to substantiate her claim and requested that she 
identify evidence supportive of the claim.  

In sum, the RO has complied with the notice requirements of 
the VCAA and the implementing regulations.  In addition, 
pertinent VA and private treatment records have been obtained 
and associated with the record.  The veteran's records have 
been reviewed and opinions rendered pertaining to the cause 
of his death.  Neither the appellant nor her representative 
has identified any additional evidence or information which 
could be obtained to substantiate the claim.  In fact, the 
appellant, in December 2004, indicated that she had no 
further evidence to submit in support of her claim.  The 
Board is also unaware of any such outstanding evidence or 
information.  Therefore, the Board is also satisfied that the 
RO has complied with the duty to assist requirements of the 
VCAA and the implementing regulations.

Factual Background

The veteran's service medical records do not reflect the 
presence of carcinoma, a heart disability or chronic 
obstructive pulmonary disease.  The veteran suffered from 
acute bronchitis and laryngitis in December 1940.  

The report of a medical board, dated in January 1945, 
indicates that the veteran was diagnosed with tuberculosis of 
the bone as well as with pulmonary tuberculosis.  A March 
1945 treatment note indicates a diagnosis of pulmonary 
tuberculosis, reinfection type, chronic, moderately advanced, 
active, in the upper lobe of both lungs.  A diagnosis of 
chronic tuberculosis of the third and fourth vertebrae is 
also noted.  

The veteran was transferred to Fitzsimons Army Hospital.  An 
August 1945 treatment record from Fitzsimons indicates that 
the veteran was well developed with no cyanoses or dyspnea.  
Examination of his chest revealed normal tactile fremitus 
bilaterally.  The right lung was resonant to percussion, and 
the left lung showed some abnormality.  On auscultation, the 
left lung was abnormal.  The diagnosis was pulmonary 
tuberculosis, chronic, moderately advanced, active.  
Tuberculosis of the lumbar vertebrae was also noted.  X-rays 
revealed some mottled coalescing densities in the first 
anterior interspace bilaterally.  

On VA examination in December 1946, the veteran reported that 
he was short winded and susceptible to colds.  The examiner 
noted that since the veteran's discharge, he had been 
followed by his private physician, who at no time had been 
able to find any activity.  The veteran's chief complaint was 
frequent colds for the previous year.  He indicated that he 
felt well generally except for discomfort in his back.  He 
denied temperature, hemoptysis, night sweats and loss of 
weight.  Physical examination revealed that the veteran's 
heart was of normal size and position.  Heart sounds were 
full and regular.  No unusual amount of dyspnea was observed 
following an exercise tolerance test.  X-ray examination of 
the heart was normal for size and position.  Physical 
examination of the lungs revealed no unusual sounds.  
Expansion was equal on both sides and there was no evidence 
of active pathology.  The impression was normal heart and 
lungs.

An additional VA examination was conducted in November 1947.  
The veteran expressed no special chest complaints, but 
indicated that he had intermittent back pain.  There was a 
knuckle present at the level of the third vertebra, but it 
was not tender.  Examination of the chest revealed normal 
breath sounds.  There was scattered fibrosis in the right 
upper third, and a small area of infiltration of questionable 
activity on the left.  

A February 1948 letter from W. C. Tisdal, M.D., certified 
that the veteran was positive and that he had been confined 
to complete bed rest as of February 1948.  Dr. Tisdal 
indicated that the veteran would probably be transferred to 
the Veterans Hospital.  

A VA examination was carried out in October 1948.  The 
veteran had a slight productive cough, and reported that he 
had lost 10 pounds.  Examination of the chest revealed no 
impairment.  Breath sounds were normal.  The diagnosis was 
pulmonary tuberculosis, moderately advanced, active.  The 
examiner indicated that there had been progression of the 
disease and recommended sanatorium care.

The veteran was hospitalized from April to September 1949.  
He underwent chemotherapy.  Cultures continued to be 
positive.  The veteran refused surgery and was discharged 
against medical advice.

The report of a VA examination conducted in December 1950 
indicates that the veteran did not appear ill.  He reported a 
mild cough and some expectoration.  He denied chills, fever, 
night sweats, or hemoptysis.  He also denied chest pain and 
dyspnea.  He indicated that he had lost 21 pounds.  On 
physical examination, the veteran had no cough, dyspnea, or 
cyanosis.  His complexion was normal and there was no 
clubbing.  The diagnosis was tuberculosis, pulmonary, 
chronic, active.

The veteran was hospitalized at Fitzsimons in July 1953.  The 
diagnosis on admission was far advanced pulmonary 
tuberculosis.  Three days prior to his admission, the veteran 
began to run a high fever and coughed up blood streaked 
sputum.  X-rays indicated a soft parenchymal infiltration in 
the left upper lung field, with an area of radiolucency 
projected behind the first anterior rib with a fluid level.  
On the right, there was a density present in the mid-lateral 
lung field, with soft parenchymal infiltration present in the 
apical and perihilar region.  There were increased linear 
markings in the right lower lobe, with some suggestive soft 
nodular infiltrate.  Chemotherapy was instituted, and the 
veteran's symptoms completely disappeared.  Thoracoplasty was 
performed in May 1954, consisting of extrapleural resection 
of the second and third ribs.  Total lobectomy of the left 
upper lobe and partial lobectomy were preformed in June 1954.  
The June 1954 surgery also included visceral decortication of 
the basal segments of the left lower lobe and thoracoplasty 
and resection of the posterior segments of the left fourth 
and fifth ribs.  Closed tube drainage of possible emphysema 
and thoracoplasty with resection of the posterior segments of 
the left sixth, seventh, and eighth ribs were subsequently 
undertaken in June 1954.

The veteran submitted to a VA examination in June 1960.  He 
reported that he had lost between five and ten pounds during 
the previous year, but otherwise felt fine.  He complained of 
a chronic cough.  The examiner noted that the veteran had 
undergone lobectomy and thoracoplasty.  He indicated that the 
veteran had only moderate deformity of the chest as a result.  
He noted that the veteran had been successfully treated from 
January 1953 to 1956, and there was no active disease since 
January 1956.  Physical examination revealed normal 
respiratory rate and blood pressure.  The left chest was 
moderately deformed by seven-rib thoracoplasty which was 
noted to be well healed.  Breath sounds were somewhat 
diminished over the left chest, but the right was entirely 
clear and resonant.  The diagnoses were chronic, moderately 
advanced pulmonary tuberculosis, inactive for four and one 
half years; thoracoplasty, well healed; left upper lobe 
lobectomy, well healed; and tuberculous spondylitis.

The veteran was seen in consultation by L. Repsher, M.D. in 
April 1978.  The veteran's history of tuberculosis was 
reviewed.  Dr. Repsher noted that the veteran had chronic 
bronchitis and had smoked one pack of cigarettes per day for 
approximately 40 years.  The veteran reported that he had 
coughed up bright red blood the previous evening.  He denied 
chest pain or swelling of his feet.  He reported an 
occasional tightness of his chest, accompanied by wheezing, 
mainly at night.  Physical examination revealed a thoracotomy 
scar on the left, with marked deformity of the left chest and 
loss of lung volume on that side.  There were diffuse 
bilateral inspiratory and expiratory wheezes with rhonchi.  
Heart examination revealed a normal pulmonic closure.  There 
was a Grade II/VI nonspecific systolic murmur at the left 
sternal border.  There was no clubbing, cyanosis, or edema.  
The remainder of the examination was within normal limits.  A 
chest X-ray revealed a thoracoplasty deformity of the left 
chest and a probable right lower lobe alveolar infiltrate.  
There was a question of a prominent pulmonary artery versus a 
questionable perihilar mass on the right.  A sputum smear was 
negative.  Bronchoscopy revealed diffuse erythema of both 
airways, compatible with chronic bronchitis.  There were no 
sites of bleeding localized and no anatomic abnormalities 
except that the stumps of the subsegments of the left upper 
lobe were noted.  The impression was hemoptysis of unclear 
origin.  Dr. Repsher indicated that such was most likely 
secondary to chronic bronchitis.  He noted that there was no 
evidence of recurrence of tuberculosis.  He recommended that 
the veteran stop smoking.

A November 1978 letter from C. E. Creagh, Jr., M.D., 
indicates that he saw the veteran in an emergency room.  He 
noted the veteran's history of moderately heavy cigarette 
smoking, as well as pulmonary tuberculosis.  He noted that 
the veteran's presenting complaint had been aspiration of 
food.  Bronchoscopy revealed a small piece of meat 
obstructing the lower lobe bronchus.  

In a December 1980 statement, A. C. Ashmann, M.D., noted that 
the veteran had chronic obstructive pulmonary disease (COPD) 
secondary to chronic bronchitis.  He indicated that he had 
seen the veteran in October 1980 and that he seemed to be 
asymptomatic except for shortness of breath on walking.  
Physical examination revealed increased AP diameter of the 
chest, clubbing of the fingernail beds, and jugular venous 
vein distension.  The changes of the chest were compatible 
with COPD.  Electrocardiogram indicated right axis deviation, 
atrial hypertrophy, and sinus tachycardia.  There was no 
indication of myocardial infarction.  Pulmonary function 
studies revealed very low pulse oxygen and the veteran was 
recommended for oxygen at home.  Dr. Ashmann's diagnoses were 
COPD with hypoxemia, secondary polycythemia due to COPD, and 
arteriosclerotic heart disease with possible angina pectoris.

A VA outpatient treatment record dated in March 1981 reflects 
a finding of COPD that appeared to be stable.  The provider 
indicated that the COPD was longstanding.  The veteran denied 
cough, dyspnea, hemoptysis, fever, chills, pleurisy, night 
sweats, or increase in sputum.  

The veteran was afforded a VA examination in October 1981.  
He reported that he had difficulty breathing due to service-
connected emphysema, and that he had to use oxygen at night 
and occasionally during the day.  Various findings were 
recorded on physical examination.  The veteran indicated his 
belief that his emphysema was due to his tuberculosis.  The 
examiner noted that the veteran had at least a 70-pack year 
smoking history.  The diagnoses were history of pulmonary 
tuberculosis, treated without recurrence and inactive; status 
post left thoracoplasty secondary to the pulmonary 
tuberculosis; and chronic obstructive lung disease secondary 
to pulmonary tuberculosis and smoking.

In October 1982 the veteran's records were reviewed by a VA 
physician, a specialist in pulmonary diseases, to determine 
whether the veteran's chronic obstructive lung disease was 
related to his service-connected pulmonary tuberculosis.   He 
indicated that his review revealed that in October 1981, the 
veteran's sputum had been negative for any acid-fast bacillus 
organisms and his X-rays had been reportedly unchanged.  The 
specialist noted that chronic obstructive pulmonary disease 
was not usually causally associated with post tuberculosis 
sequelae and was more commonly seen as the end-point of 
chronic cigarette smoke abuse, which was usually associated 
with diseases such as chronic bronchitis and emphysema.  He 
opined that the veteran's 70-pack year smoking history 
supported a finding that his COPD was associated with 
cigarette smoking.  He did note, however, that although 
features of the veteran's clinical course were compatible 
with chronic bronchitis, the possibility of post tuberculous 
bronchiectasis could not be completely excluded and could 
account for some of the abnormalities noted on pulmonary 
function testing.  He stated that pulmonary function testing 
only reflected physiologic abnormalities and thus could not 
always be used to distinguish among specific diagnoses.  He 
noted, however, that previous X-ray studies did not mention 
any radiographic changes suggestive of bronchiectasis in the 
veteran, and a bronchoscopy performed in April 1978 in a 
private hospital had shown airway changes compatible with 
chronic bronchitis.  He stated that bronchography would be 
the only way to definitely establish whether an element of 
bronchiectasis was present.  However, he noted that 
bronchography would be contraindicated due to the possible 
ill effects it might have on the veteran's already 
compromised gas exchange.  He concluded that the question 
could not be completely answered with certainty.  He 
indicated that based on the currently available data it would 
be reasonable to say that the veteran's chronic obstructive 
pulmonary disease was likely related to his long history of 
cigarette smoking, but that an element of his physiologic 
abnormalities could conceivably be attributed to post 
tuberculous bronchiectasis.

A VA X-ray report dated in July 1984 indicates marked over-
inflation of the lung fields, probably representing COPD.  
The central pulmonary vasculature was prominent on the right, 
suggesting that there might be an element of pulmonary 
hypertension.

On VA examination in September 1986, the veteran's history 
was discussed.  The veteran reported chronic cough and upper 
respiratory infections.  The examiner noted that pulmonary 
function tests suggested severe COPD with good response to 
bronchodilators.  The veteran reported that he had not used 
cigarettes for the previous year.  Examination of the 
cardiovascular system revealed that the heart was not 
enlarged.  Heart tones were normal, active and of good 
quality, except distant.  There was venous distension.  A 
Grade II/VI systolic ejection murmur was noted.  Examination 
of the respiratory system revealed a large thoracotomy scar 
with moderate muscle mass loss in the left chest.  Expansion 
was reasonably good bilaterally.  Expiration was prolonged 
and there were diffuse, tight wheezes throughout.  X-rays 
indicated that the cardiac silhouette remained within normal 
limits.  The diagnoses were pulmonary tuberculosis, 
tuberculosis of L3 and L4, inactive with significant 
impairment; thoracotomy with rib resection and evidence of 
impairment; and severe COPD.

An August 1987 X-ray report indicates that the right lung was 
grossly clear without focal infiltrate.  There was blunting 
of the costophrenic angles related to chronic scarring.  
There was an old left thoracoplasty with right apical, 
pleural and parenchymal scarring.  There was hyperinflation 
of the right lung with enlargement of pulmonary arterial 
structures, suggesting pulmonary arterial hypertension.  The 
impression was no acute disease and no definite changes from 
September 1986.

A chest CT was performed in November 1987.  There was a left 
apical thoracoplasty.  There was scarring and bullous changes 
at the left lung apex consistent with old granulomatous 
disease.  No nodular densities were seen in the lungs.  There 
was no evidence of pleural fluid.  There was marked 
dilatation of the ascending aorta, suggesting the possibility 
of an ascending aortic aneurysm.  The pulmonary artery 
appeared large as well.  The examiner suggested that such 
might be secondary to an element of pulmonary hypertension 
and COPD.  There were a couple of enlarged lymph nodes just 
anterior to the carina.  The descending thoracic aorta showed 
no abnormal enlargement.  The impression was enlarged 
ascending aorta.  The examiner noted that there were 
artifacts in the region of the aortic valve, of uncertain 
origin.  He indicated that the veteran could have a calcified 
aortic valve with post-stenotic dilatation of the ascending 
aorta, which could account for the present findings.

During a November 1987 hearing at the regional office, the 
veteran related that he had initially noticed his lung 
capacity was failing in the early 1970's.  He stated that he 
had smoked about a pack a day for a long time.

A September 1988 VA X-ray report indicates left 
thoracoplasty.  There was right apical pleural reaction and 
interstitial scarring as well as some bilateral basilar 
interstitial infiltrate, pleural reaction and scarring.  
Cardiac silhouette was at the upper limits of normal.  There 
was some tortuosity and prominence of the aorta.  The 
examiner concluded that there had been no overall significant 
change in appearance of the chest from examination in 1987.  
An October 1988 VA treatment record indicates the veteran's 
report that he had quit smoking.  

In October 1989 the veteran reported increased sputum 
production.  The assessment was worsening dyspnea.  The 
provider noted that the increased sputum production suggested 
an infectious component.  X-rays in October 1989 indicated 
marked chest and mediastinal deformity from prior left upper 
thoracoplasty.  There were no detectable acute pulmonary 
infiltrates.  The examiner concluded that the appearance was 
stable from the prior films of September 1988.

COPD with early cor pulmonale was noted in October 1990.  X-
rays conducted in October 1990 indicated no detectable acute 
changes in the chest.  There was marked chest wall deformity 
redemonstrated on the left from prior thoracoplasty.  Changes 
of marked hyperinflation were also redemonstrated.  There 
appeared to be enlargement of the central pulmonary artery 
suggesting pulmonary arterial hypertension.

An October 1991 VA treatment record indicates that the 
veteran had increased dyspnea and increased oxygen 
requirements.  In November 1991 there was slight cyanosis, 
but no crackles, and the veteran's lungs were clear.  

In January 1992, the veteran presented to a VA hospital 
complaining of increasing shortness of breath and pedal edema 
since December 1991.  The veteran reported that he had 
experienced increasing gradual nocturia with frequency, and 
that he had discontinued his Lasix four or five days 
previously.  The veteran complained of increasing abdominal 
discomfort in the right upper quadrant, extending to the left 
upper quadrant.  On physical examination, the veteran was in 
obvious respiratory distress.  Examination of the abdomen 
revealed scant bowel sounds.  The liver extended to the left 
lower quadrant, right lower quadrant, and was firm and 
slightly tender.  Severe COPD, significant congestive heart 
failure, and critical renal function were noted.  Significant 
hepatomegaly and increased coagulation, were also noted.  
Comfort measures were instituted, and the veteran was 
subsequently found unresponsive, without pulse and pronounced 
dead.  The discharge summary  reflects diagnoses of 
bronchogenic carcinoma with extensive metastases to the 
liver, severe chronic obstructive pulmonary disease, aortic 
insufficiency and aortic stenosis, a mild ascending aortic 
aneurysm, status post left lobectomy for tuberculosis and 
history of gastritis.  The author indicated that the autopsy 
had revealed bronchogenic carcinoma with poorly 
differentiated squamous cell around the right mainstem 
bronchus as a primary tumor with extensive metastases to the 
liver.

The veteran's original death certificate reflects that the 
immediate cause of death was a liver tumor of unknown onset.  
No underlying or contributing causes were reported.  The 
Board notes that a revised death certificate submitted by the 
appellant in 1998 reflects that the immediate cause of the 
veteran's death was a liver tumor. Other significant 
contributing conditions listed were congestive heart failure 
and chronic obstructive pulmonary disease.  The issuing state 
(Idaho) has declined to amend the original death certificate 
to reflect the additions contained in the revised version.

At a hearing before an RO hearing officer in December 1992, 
the appellant testified that she had lived with the veteran 
for 25 years.  She stated that during that entire time the 
veteran had suffered from a lung disorder and most of his 
problems involved his lungs.  She stated that she was never 
told of a problem with her husband's liver.  She asserted 
that the veteran's lung disorder was more disabling and that 
it contributed to the veteran's heart disorder and rendered 
him unable to fight any type of disability or disease.  She 
stated that in his last year, the veteran rarely left the 
house, except to see his doctors, and that he had given up 
driving.  She related that she had given up her activities to 
care for the veteran.  

An April 1999 letter from a VA physician indicates that the 
author was a member of the treatment team that attended the 
veteran at the time of his death.  He stated that based on 
the veteran's medical record, to include a full report of the 
autopsy, he could attest to the fact that the veteran's death 
was due to poorly differentiated bronchogenic carcinoma, 
metastatic primarily to the liver.  He indicated that 
contributing causes of death were pulmonary emphysema and 
congestive heart failure.  

An opinion pertaining to the veteran's cause of death was 
rendered by a VA nurse practitioner in September 2004.  With 
respect to the question of whether the veteran's pulmonary 
tuberculosis and his COPD were related, the examiner 
indicated that her review of the medical records revealed 
that tuberculosis was determined to be inactive as of 1960.  
She noted that diagnostics showed no history of 
bronchiectasis or hemoptysis, but did show chronic 
bronchitis.  She indicated that based on clinical evidence, a 
literature review, and professional opinion, COPD was not 
secondary to inactive tuberculosis.  She stated that the most 
likely cause of COPD for the veteran was his 70-pack year 
smoking history.  She further opined that the veteran's 
inactive tuberculosis, left lobectomy, thoracoplasty with 
resection of the eighth rib, and inactive tuberculosis of the 
third and fourth lumbar vertebrae did not cause, aid, assist, 
contribute, or hasten the veteran's death.  She noted that, 
by record, the veteran was successfully employed for 34 years 
with the listed service-connected disabilities.  She pointed 
out that the final medical disposition revealed bronchogenic 
carcinoma with poorly differentiated squamous cell around the 
right main stem bronchus as a primary, with extensive 
metastases to the liver.  She indicated that cigarette 
smoking was estimated to be responsible for approximately 87 
percent of cases of lung cancer, including 90 percent of 
cases in men.  She noted that the risk of bronchogenic 
carcinoma was proportional to the total lifetime consumption 
of cigarettes, and that risk increased with both the number 
of cigarettes smoked per day as well as the lifetime duration 
of smoking.  She concluded that it was more likely than not 
that the bronchogenic carcinoma was secondary to smoking 
history and not inactive tuberculosis  Finally, she opined 
that the veteran's service-connected disabilities did not 
cause debilitating effects and impairment of health to an 
extent that it rendered the veteran materially less capable 
of resisting the effects of the fatal disease process.  She 
stated that the contributing factors to the veteran's death 
were clearly secondary to nonservice-connected diseases and 
conditions.  She noted that, based on clinical evidence, 
there was simply no data to support the contention that the 
veteran's inactive service-connected disability ever became 
active, progressive, or debilitating after 1960, and that 
thus, an inactive disease would not influence the 
acceleration of death, which was determined by a physician at 
the time of death to be due to a liver tumor.

In August 2005, the veteran's records were reviewed by a VA 
physician, who fully agreed with the previous reviewer.  The 
physician concluded that the pulmonary tuberculosis was not 
the cause of the veteran's COPD.  Rather, he indicated that 
the veteran's COPD had been the result of the veteran's 70-
pack year smoking history.  He opined that the veteran's 
service-connected disabilities did not contribute 
substantially or materially to the veteran's death, nor did 
they combine to cause death, aid or lend assistance to the 
production of death, or have causal connection to the 
veteran's death.  He pointed out that the veteran's death was 
caused by a liver tumor, which was causally unrelated to the 
service-connected disabilities.  Finally, the examiner 
concluded that the veteran's liver tumor was not influenced 
whatsoever by the inactive pulmonary tuberculosis or other 
service-connected disabilities.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may also be established for disease 
initially diagnosed after discharge from service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Service connection for the cause of a veteran's death may be 
granted when a disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the veteran's death.  For a service-connected 
disability to be the cause of death, it must singly, or with 
some other condition, be the immediate or underlying cause of 
death, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It must be shown that there was a causal connection.  
Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  Service-connected 
diseases or injuries involving active processes affecting 
vital organs should receive careful consideration as a 
contributory cause of death from the view point of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  In cases 
where the primary causes of death are so overwhelming that 
eventual death can be anticipated irrespective of coexisting 
conditions, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  It would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

As noted above, at the time of the veteran's death, service 
connection had been established for inactive pulmonary 
tuberculosis, rated as 60 percent disabling; resection of 
eight ribs, rated as 50 percent disabling; and inactive 
tuberculosis of the third and fourth lumbar vertebrae, rated 
as 10 percent disabling. The combined rating for the service-
connected disabilities had been 80 percent for over 20 years 
and that rating was protected.

Having carefully reviewed the evidence pertaining to the 
appellant's claim, the Board has concluded that service 
connection for the cause of the veteran's death is not 
warranted.  As an initial matter, the Board notes that 
carcinoma, heart disease, and COPD were not demonstrated 
either during the veteran's active military service or for 
many years thereafter.

The  Board acknowledges that a VA examiner in October 1981 
diagnosed the veteran with COPD secondary to pulmonary 
tuberculosis and to smoking.  This constitutes positive 
evidence that must be considered.  However, it is incumbent 
on the Board to assign the weight of such evidence.  The 
Board notes that the this examiner did not provide any 
rationale for concluding that the veteran's COPD was related 
to his history of pulmonary tuberculosis.  Moreover, opinions 
rendered since October 1981 have specifically ruled out any 
relationship between the veteran's pulmonary tuberculosis, 
which had been inactive since 1960, and the illnesses which 
contributed to his death.  

In this regard, the Board observes that the veteran's records 
were reviewed in October 1982 by a specialist in pulmonary 
diseases, who determined that the veteran's 70-pack year 
history of smoking supported a finding that his COPD was 
associated with smoking.  He noted that COPD was not usually 
causally associated with post tuberculosis sequelae and was 
more commonly seen as the end-point of chronic cigarette 
smoke abuse.  Although the examiner considered the 
possibility of bronchiectasis, bronchitis was never diagnosed 
during service or at any time after service.  Therefore, this 
theory has little value.  

Additionally, an opinion provided in September 2004 indicated 
that the veteran's pulmonary tuberculosis and his COPD were 
not related in any way.  She noted that the veteran's 
tuberculosis had been inactive since 1960, and that there was 
no basis for concluding that the COPD was secondary to 
inactive tuberculosis.  Rather, she opined that the COPD was 
caused by the veteran's smoking habit.  She further concluded 
that the veteran's service-connected disabilities did not 
cause, aid, assist, contribute, or hasten his death.  She 
noted that the final medical disposition indicated 
bronchogenic carcinoma with poorly differentiated squamous 
cell around the right main stem of the bronchus and a primary 
site with extensive metastases to the liver.  She indicated 
that the risk of bronchogenic carcinoma was increased greatly 
due to smoking and opined that it was more likely than not 
that the bronchogenic carcinoma was secondary to smoking, and 
not inactive tuberculosis.  Finally, she concluded that the 
veteran's service-connected disabilities did not cause 
debilitating effects and impairment of health to an extent 
that they rendered the veteran materially less capable of 
resisting the effects of the fatal disease process.  See 38 
C.F.R. § 3.312(c).  The physician who provided an opinion in 
August 2005 essentially agreed with the September 2004 
opinion.

The Board has considered the appellant's assertions that the 
veteran's service-connected pulmonary tuberculosis was 
related to his COPD; however, as a layperson, she is not 
qualified to render an opinion concerning question of medical 
causation.   See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

The Board has been presented with positive and negative 
evidence in this case.  However, although tuberculosis, 
affected a vital organ, the disease process had been inactive 
for many years prior to the veteran's death.  The one opinion 
linking the veteran's COPD to tuberculosis is conclusory and 
is accorded little probative value.  The other opinion 
raising a possible theory of a relationship fails since 
tuberculous bronchiectasis had never been diagnosed or 
clinically identified.  The most probative evidence 
established that the service-connected disability did not 
influence COPD, did not render the veteran less capable of 
resisting the effects of a fatal disease process, or 
otherwise influence death.

In light of these circumstances, the Board must conclude that 
the preponderance of the evidence is against the appellant's 
claim of service connection for the cause of the veteran's 
death.  

ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


